DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 5, 8 - 14, and 17 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Examiner’s Note
Claim 17 recites “a computer program product for quantum data post-processing, the computer program product comprising a computer-readable storage medium”. While the claim does not recite the term “non-transitory”, according to paragraph [0058] of the specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Based on the specification, the language for computer-readable media supersedes any preceding open-ended language recited, and none of the language following the recitation in the specification appears to conflict with the exclusion. The claim avoids a 101 computer readable medium rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5, 8 - 14, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pednault et al. (U.S. PG Pub 2019/0095561 A1), hereinafter “Pednault”, and further in view of Levin et al. (U.S. PG Pub 2012/0084242 A1).

As per claim 1, Pednault discloses:
	a system, comprising a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (Pednault, paragraph [0004] discloses processors used to perform simulation of a quantum circuit, and paragraph [0084] adds results from simulations stored in computer memory.)

Pednault does not expressly disclose:
wherein the computer executable components comprise a quantum programming component that receives quantum output data that includes a set of quantum results for a quantum circuit in response to simulation of the quantum circuit; and 
a post-processing component that adjusts the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that consumes the quantum output data.

	Levin however discloses:
	a quantum programming component that receives quantum output data that includes a set of quantum results for a quantum circuit in response to simulation of the quantum circuit (Levin, paragraph [0006] discloses a quantum process performed to provide an output for a rational agent to perform an additional process, and paragraph [0053] add an AIA  attached to the system to receive the output of the quantum process performed.)

a post-processing component that adjusts the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that consumes the quantum output data (Levin, paragraph [0008] discloses altering the quantum process by an intelligent or rational agent, once the quantum process provides outputs.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

As per claim 10, Pednault discloses:
	a computer-implemented method, comprising receiving, by a system operatively coupled to a processor (Pednault, paragraph [0004] discloses processors used to perform simulation of a quantum circuit, and paragraph [0084] adds results from simulations stored in computer memory.)

	Pednault does not expressly disclose:
	quantum output data generated by a quantum circuit in response to simulation of the quantum circuit, and 
adjusting, by the system, the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that receives the quantum output data.

Levin however discloses:
quantum output data generated by a quantum circuit in response to simulation of the quantum circuit (Levin, paragraph [0006] discloses a quantum process performed to provide an output for additional process to be performed, and paragraph [0053] add an AIA  attached to the system to receive the output of the quantum process performed.)

adjusting, by the system, the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that receives the quantum output data (Levin, paragraph [0008] discloses altering the quantum process by an intelligent or rational agent, once the quantum process provides outputs.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).
For claim 18, Pednault discloses:
a computer program product for quantum data post-processing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Pednault, paragraph [0162] discloses a processor and a computer readable storage media in the form of a type of memory to store instructions and data.)

	Pednault does not expressly disclose:
the program instructions executable by a processor to cause the processor to receive, by the processor, quantum output data generated by a quantum circuit in response to simulation of the quantum circuit; and
adjust, by the processor, the quantum output data associated with the quantum circuit based on client system data indicative of a set of requirements for a client system that receives the quantum output data.

Levin however discloses:
receive, by the processor, quantum output data generated by a quantum circuit in response to simulation of the quantum circuit (Levin, paragraph [0006] discloses a quantum process performed to provide an output for additional process to be performed, and paragraph [0053] add an AIA  attached to the system to receive the output of the quantum process performed.)

adjust, by the processor, the quantum output data associated with the quantum circuit based on client system data indicative of a set of requirements for a client system that receives the quantum output data (Levin, paragraph [0008] discloses altering the quantum process by an intelligent or rational agent, once the quantum process provides outputs.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

	For claim 2: The combination of Pednault and Levin discloses claim 2: The system of claim 1, wherein the post-processing component that adjusts the quantum output data associated with the quantum circuit based on a set of requirements for the client system (Pednault, paragraph [0037] discloses the memory reduction needed to perform the simulation of the quantum circuits.)

	For claim 3: The combination of Pednault and Levin discloses claim 3: The system of claim 1, wherein:
the post-processing component generates a plurality of layers of data for the quantum output data based on the client system data (Levin, paragraph [0082] discloses bitstreams with potential deviations at a specified level, indicating that the level, means-shift level, is one of different levels of the bitstream, in which the bitstream is from the quantum process, according to paragraph [0042]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin, and the additional teaching a quantum process providing bitstreams with different levels, also found in Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

	For claim 4: The combination of Pednault and Levin discloses claim 4: The system of claim 1, wherein:
the post-processing component generates a first version of the quantum output data and a second version of the quantum output data, and wherein the first version of the quantum output data is different than the second version of the quantum output data (Levin, paragraph [0010] discloses two outcomes with regards to outputs, a control and test output, and paragraph [0014] discloses additional outputs with regards to the quantum process.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin, and the additional teaching a control and test output of the quantum process, also found in Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

For claim 5: The combination of Pednault and Levin discloses claim 5: The system of claim 4, wherein:
the post-processing component transmits the first version of the quantum output data to the client system prior to the second version of the quantum output data (Levin, paragraph [0010] discloses a test output different from a control output, with the control output including output from the quantum process before a test agent provides a decision, and test output including output after a decision is made by a test agent, which is connected to the quantum process for the test agent to obtain the output of the quantum process.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin, and the additional teaching a control and test output of the quantum process, in which the output is sent to a test agent at different steps of the quantum process also found in Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

	For claim 8: The combination of Pednault and Levin discloses claim 8: The system of claim 1, wherein:
the post-processing component adjusts streaming of the quantum output data to the client system based on the client system data (Levin, paragraph [0006] discloses the quantum process output provided as a bitstream.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin, and the additional teaching bitstream used as providing the quantum process output, also found in Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

For claim 9: The combination of Pednault and Levin discloses claim 9: The system of claim 1, wherein:
the post-processing component adjusts the quantum output data to improve performance of the quantum circuit (Levin, paragraph [0053] discloses the output from the quantum process is used to allow or force an optimum performance of the task being performed that depends from the quantum process output.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum circuit simulation system teaching of Pednault with the results of quantum processing altered teaching of Levin, and the additional teaching an optimal performance based on the output of a quantum process, also found in Levin. The motivation to do so would have been because Levin discloses the benefit of the ability influence the quality of performance of each step of a task based on a bit obtained from a bitstream, including forcing or allowing optimal performance (Levin, paragraph [0053]).

As per claims 11 - 14, 17, 19, and 20, note the rejections of claims 2 - 5, and 9 above. The instant claims 11 - 14, 17, 19, and 20 recite substantially the same limitations as the above rejected claims 2 - 5, and 9 and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 6, 7, 15, and 16 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of Pednault et al. (U.S. PG Pub 2019/0095561 A1) discloses a system to perform quantum circuit simulation and a requirement for the system to perform the simulation, with Levin et al. (U.S. PG Pub 2012/0084242 A1) adding separate outputs of the quantum process performed, and adjusting or altering the output of the quantum process.
	However, none of the references taken either alone or in combination with the prior art of record discloses:

	Claims 6 and 15, wherein the post-processing component generates a first layer associated with a first resolution for the quantum output data, and a second layer associated with a second resolution for the quantum output data, and wherein the first resolution associated with the first layer is different than the second resolution associated with the second layer.

Dependent claims 7 and 16 are allowable under 35 U.S.C. 103 for depending from claims 6 and 15, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 2, 2022